Citation Nr: 1011035	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension prior to December 17, 2007. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension beginning December 17, 2007. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1984 to 
December 2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection and assigned 
an initial noncompensable rating for hypertension.  

In a subsequent December 2009 decision, the RO increased the 
Veteran's disability rating to 10 percent effective December 
17, 2007.  The Veteran was also assigned a separate 
disability rating for hypertensive heart disease.  As a 
higher schedular evaluation for this disability is possible, 
the issue of entitlement to a rating in excess of 10 percent 
after December 17, 2007, remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  For the time period prior to December 17, 2007, 
hypertension was not manifested by diastolic pressure 
predominantly 100 or more or systolic pressure predominately 
160 or more, or a history of diastolic pressure predominantly 
100 or more or systolic pressure predominately 160 or more 
requiring medication.

3.  For the time period after December 17, 2007, hypertension 
is not manifested by diastolic pressure predominantly 110 or 
more, or systolic pressure predominately 200 or more.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
hypertension prior to December 17, 2007, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension beginning December 17, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in January 2007.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a SSOC was 
issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
February 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records pertaining to his hypertension have 
been obtained and associated with his claims file.  The 
Veteran was provided VA examinations in March 2007 and 
November 2009 to determine the severity of his hypertension. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Based on a review of the service treatment records, a rating 
action in May 2007 granted service connection for a 
hypertension upon separation of service due to a diagnosis of 
hypertension in service.  Hypertension was evaluated pursuant 
to Diagnostic Code 7101; and was initially assigned 
noncompensable rating, later increased to a 10 percent 
disability rating effective December 17, 2007.

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009)

Factual Background and Analysis

A rating action  in May 2007 awarded the Veteran service 
connection for hypertension.  The award was based on service 
treatment records reflecting a diagnosis of hypertension in 
1993, with ongoing treatment since that time.  His service 
treatment records contain multiple elevated recorded blood 
pressure readings; with the highest readings occurring prior 
to June 1994.

Private treatment records also during the Veteran's period 
service indicate blood pressure readings of 120/80 and 140/90 
in October 2000, 178/88 in October 2001, and 140/90 in 
December 2002.  Within the private and VA records submitted, 
there have been no other recorded blood pressure readings 
that have consisted of a diastolic reading 100 or more or 
systolic readings of 160 or more.  
  
In a March 2007 VA examination report, the Veteran stated 
that his blood pressure had been in fair control, and that he 
had no symptoms from his hypertension.  Upon examination, the 
examiner found blood pressure reading of 136/86 in the supine 
position, 134/90 in the sitting position, and 142/88 in the 
standing position. 

In a December 2007 private treatment record, the examiner 
reported multiple blood pressure readings as follows:  

Date
Position
Arm
Reading
December 17
Sitting
Right
132/104


Left
160/90

Standing
Right
160/100


Left
148/96

Lying
Right
156/88


Left
152/90
December 18
Sitting
Right
140/88


Left
140/86

Standing
Right
140/90


Left
140/90

Lying
Right
150/90


Left
140/80
December 20
Sitting
Right
150/100


Left
160/108

Standing
Right
140/100


Left
140/90

Lying
Right
140/88


Left
160/100

In a November 2009 VA examination report, the Veteran's 
reported blood pressure readings were 134/88, 134/90, and 
136/86. 

Based on the evidence of record, the Board finds that the 
Veteran's hypertension has been manifested by diastolic 
pressure readings primarily between 90 and 100, and systolic 
pressure readings primarily less than 160 for the time period 
prior to December 17, 2007.  As noted above, a compensable 
evaluation for hypertension requires diastolic pressure 
readings to be primarily 100 or greater, or systolic pressure 
readings to be primarily 160 or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  It is apparent by evidence of 
record, that prior to December 17, 2007, this was not the 
case both during service, and post-service (see March 2007 
blood pressure readings).  Therefore, for the time period 
prior to December 17, 2007, a compensable rating for 
hypertension is not warranted.

The Board finds that for the time period after December 17, 
2007, the Veteran's hypertension has not been manifested by 
diastolic pressure readings predominately 110 or more, or 
systolic pressure readings predominantly 200 or more, the 
requirement for the next higher, or 20 percent, rating.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  The 
Veteran's consistent readings noted above are of diastolic 
readings from below 110 diastolic and below 200 systolic; 
however, the Veteran is on continuous medication.  Therefore, 
a rating in excess of 10 percent for hypertension for the 
time period after December 17, 2007, is not warranted.


ORDER

Entitlement to an initial compensable rating for hypertension 
prior to December 17, 2007, is denied. 

Entitlement to a rating in excess of 10 percent for 
hypertension after December 17, 2007, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


